Judgments, Supreme Court, New York County (Harold Rothwax, J.), both rendered on June 29, 1988, convicting defendant, upon his pleas of guilty, of attempted robbery in the third degree and attempted robbery in the. first degree and sentencing defendant, as a second felony offender and second violent felony offender, respectively, to consecutive indeterminate prison terms of from 1 Vi to 3 years and 4 to 8 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, “among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
Further, defendant was sentenced in accordance with his plea bargain and within statutory guidelines. “Having received the benefit of his bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur—Sullivan, J. P., Ross, Carro, Milonas and Rosenberger, JJ.